TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2014



                                       NO. 03-14-00471-CR


                              Texas Bonding Company, Appellant

                                                  v.

                                   The State of Texas, Appellee




    APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 VACATED AND REMANDED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment entered by the trial court. The parties have filed a “Joint

Motion to Dismiss,” and having considered the motion, the Court agrees that the parties are

entitled to the requested relief. Therefore, the Court grants the requested relief, vacates the

judgment without reference to the merits, and remands the cause to the trial court for rendition of

judgment in accordance with the parties’ Rule 11 settlement agreement. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.